United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 28, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-51333
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DARRELL P. VENDETTI,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Western District of Texas
                     USDC No. 6:06-CR-92-ALL
                       --------------------

Before JOLLY, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Darrell P. Vendetti pleaded guilty to count 1 of an

indictment charging him with possession of child pornography and

was sentenced under the advisory guidelines to a 120-month term

of imprisonment and to a three-year period of supervised release.

He was ordered to pay a $1,000 fine.     Vendetti gave timely notice

of his appeal.

     Vendetti contends that the district court should have

reduced his offense level because he accepted responsibility for

his criminal conduct, notwithstanding the district court’s

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-51333
                                -2-

finding that the offense level should be increased because

Vendetti obstructed justice by destroying evidence.   Vendetti has

not shown that the district court’s determination, that his case

does not present extraordinary circumstances making such an

adjustment appropriate, was without foundation.    See U.S.S.G.

§ 3E1.1, comment. (n.4); United States v. Washington, 340 F.3d

222, 227 (5th Cir. 2003); United States v. Chung, 261 F.3d 536,

540 (5th Cir. 2001).   The judgment is AFFIRMED.